internal_revenue_service department of the treasury number release date uil washington dc person to contact telephone number refer reply to cc fip br plr-130169-01 date date legend fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund plr-130169-01 fund fund fund fund fund fund year a year b year c year d year e year f year g year h dear this ruling responds to a letter dated date submitted on behalf of fund sec_1 through collectively referred to as the funds by their authorized representatives each fund requests consent to revoke for tax_year f and subsequent calendar years a previous election made by that fund under section e a of the internal_revenue_code additionally the funds request that the calculation of each of their required distributions of capital_gain_net_income under sec_4982 and e for the calendar_year ending december year f be determined on the basis of capital_gains_and_losses realized and recognized during the ten-month period from january year f through october year f the funds are diversified open-ended management investment companies that have registered with the securities_and_exchange_commission under the investment_company act of u s c sec_80a-1 et seq each fund has elected and intends to continue to qualify for treatment as a regulated_investment_company ric under subchapter_m of the code the funds are primarily designed to serve as an investment vehicle for individual partnership and corporate retirement plans and other plr-130169-01 entities exempt from federal income_taxation although shares in each fund may be purchased by other investors the funds use an accrual_method of accounting for tax and financial_accounting purposes and use a calendar_year for tax purposes pursuant to sec_4982 each of the funds elected to use its tax_year ending on december in lieu of the year period ending on october for purposes of calculating the required_distribution under sec_4982 and sec_4982 fund sec_1 - and - made their respective elections in year d funds and in year e fund in year c funds and in year a and funds and in year b at the time the funds originally made their respective elections each believed that the election under sec_4982 would relieve the administrative burdens associated with dual calculations of capital_gains_and_losses under the excise_tax and subchapter_m provisions of the code however the funds’ experience has been that the sec_4982 election has created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions and the need for funds’ accounting group to perform capital_gain_net_income calculations at a different time than for other funds not subject_to a sec_4982 election moreover the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining the required distributions under sec_4982 accordingly the computation of capital_gain_net_income by the funds on the last business_day of their tax_year pursuant to their sec_4982 elections has become administratively impracticable and the funds seek consent to revoke their elections to use the taxable_year the calendar_year for purposes of sec_4982 and sec_4982 permitting the funds to revoke their sec_4982 elections and compute capital_gain_net_income for the tax_year on october rather than december would significantly lessen the administrative burden of computing capital_gain_net_income in an accurate and timely manner additionally the funds represent that the desire to revoke their sec_4982 elections is due to administrative and non-tax related financial burdens caused by the elections they are not seeking to revoke their elections for the purpose of preserving or securing a tax_benefit they will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke their elections they will not make a subsequent election under sec_4982 for five calendar years following the year of the grant of revocation plr-130169-01 law and analysis sec_4982 which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary based upon the information submitted and the representations made we conclude that each fund’s desire to revoke its election under sec_4982 of the code is because of administrative burdens and not because of any federal tax- related financial burden caused by the election the funds do not seek to revoke their elections for the purpose of preserving or securing a federal tax_benefit additionally the funds will neither benefit through hindsight nor prejudice the interest of the government as a result of being permitted to revoke their elections conclusion accordingly based upon the representations made and pursuant to sec_4982 the secretary consents to the revocation of the elections made by the funds under sec_4982 effective for calendar_year f and subsequent years in addition in calculating the required_distribution for calendar_year f for purposes of sec_4982 and e the capital_gain_net_income of the funds will be determined on the basis of the capital_gains_and_losses taken into account during the 10-month period from january year f through october year f see sec_4982 for the effect of this ruling on the treatment of any foreign_currency gains or losses as a condition to the secretary’s consent to the revocation pursuant to sec_4982 none of the funds may make a subsequent election under sec_4982 for a period of five calendar years following the year to which the grant of revocation applies ie year g through year h except as specifically ruled upon above no opinion is expressed or implied as to any other federal excise or income_tax consequences plr-130169-01 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax return filed by each of the funds for the first year to which this ruling applies sincerely yours alice m bennett chief branch office of associate chief_counsel financial institutions products enclosure copy of this letter copy for sec_6110 purposes
